1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     HADARI STALLWORTH,                                   Case No. 2:20-cv-00666-KJD-DJA
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY, ex rel., CLARK COUNTY
      SHERIFF’S OFFICE, et al.,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On April 8, 2020, Plaintiff, an inmate in the custody of the Nevada Department of
11
     Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed
12
     an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to
13
     proceed in forma pauperis is incomplete.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
15
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
16
     action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
17
     inmate must submit all three the following documents to the Court:
18
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
19
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
20
            page 3),
21
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
22
            official (i.e. page 4 of this Court’s approved form), and
23
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
24
     previous six-month period.
25
            Plaintiff has not submitted a Financial Certificate or inmate account statement for
26
     the past six months. Accordingly, the Court denies Plaintiff’s application to proceed in
27
     forma pauperis (ECF No. 1) without prejudice because the application is incomplete. The
28
     Court will grant Plaintiff a one-time extension to file a fully complete application to
1    proceed in forma pauperis containing all three of the required documents. Plaintiff will file
2    a fully complete application to proceed in forma pauperis on or before June 15, 2020.
3    Absent unusual circumstances, the Court will not grant any further extensions of time. If
4    Plaintiff is unable to file a fully complete application to proceed in forma pauperis with all
5    three required documents on or before, the Court will dismiss this case without prejudice
6    for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all three of
7    the documents needed to file a fully complete application to proceed in forma pauperis.
8    To clarify, a dismissal without prejudice means Plaintiff does not give up the right to refile
9    the case with the Court, under a new case number, when Plaintiff has all three documents
10   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
11   may choose not to file an application to proceed in forma pauperis and instead pay the
12   full filing fee of $400 on or before June 15, 2020 to proceed with this case. The Court
13   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not file the
14   complaint unless and until Plaintiff timely files a fully complete application to proceed in
15   forma pauperis with all three documents or pays the full $400 filing fee.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
18   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
19   application to proceed in forma pauperis with all three documents.
20          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
21   approved form application to proceed in forma pauperis by an inmate, as well as the
22   document entitled information and instructions for filing an in forma pauperis application.
23          IT IS FURTHER ORDERED that on or before June 15, 2020, Plaintiff will either
24   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
25   administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
27          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
28          signatures on page 3),



                                                   -2-
1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period.
5           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
6    application to proceed in forma pauperis with all three documents or pay the full $400
7    filing fee for a civil action on or before June 15, 2020, the Court will dismiss this action
8    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
9    when Plaintiff has all three documents needed to file a complete application to proceed
10   in forma pauperis.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No.1-1) but will not file it at this time.
13          DATED: April 14, 2020
14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
